Name: Commission Implementing Regulation (EU) NoÃ 374/2012 of 26Ã April 2012 amending Regulation (EU) NoÃ 1255/2010 laying down detailed rules for the application of the import tariff quotas for Ã¢ baby beefÃ¢ products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro, Serbia
 Type: Implementing Regulation
 Subject Matter: animal product;  tariff policy;  Europe;  trade;  international trade
 Date Published: nan

 3.5.2012 EN Official Journal of the European Union L 118/1 COMMISSION IMPLEMENTING REGULATION (EU) No 374/2012 of 26 April 2012 amending Regulation (EU) No 1255/2010 laying down detailed rules for the application of the import tariff quotas for baby beef products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro, Serbia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148, in conjunction with Article 4 thereof, Whereas: (1) Article 3(2) of Council Regulation (EC) No 1215/2009 of 30 November 2009 introducing exceptional trade measures for countries and territories participating in or linked to the European Unions Stabilisation and Association process (2) as amended by Regulation (EU) No 1336/2011 of the European Parliament and of the Council (3), has provided for an annual import tariff quota of 475 tonnes expressed in carcase weight for baby-beef products as defined in Annex II to Regulation (EC) No 1215/2009 and originating in the customs territory of Kosovo (4). (2) This annual tariff quota should be administrated in line with Commission Regulation (EU) No 1255/2010 of 22 December 2010 laying down detailed rules for the application on the import tariff quotas for baby beef products originating in Bosnia and Herzegovina, Croatia, the former Yugoslav Republic of Macedonia, Montenegro and Serbia (5). (3) Regulation (EU) No 1255/2010 should therefore be amended accordingly. (4) Since Article 1 of Regulation (EU) No 1255/2010 provides that the tariff quotas are opened yearly from 1 January, this Regulation should apply as from 1 January 2012. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1255/2010 is amended as follows: (1) the title is replaced by the following: (2) in Article 1, paragraph 1 is amended as follows: (a) the following point (f) is added: (f) 475 tonnes of baby beef , expressed in carcase weight, originating in the customs territory of Kosovo (7). (b) the second subparagraph is replaced by the following: The quotas referred to in the first subparagraph shall bear the order Nos 09.4503, 09.4504, 09.4505, 09.4198, 09.4199 and 09.4200 respectively.; (3) the Annexes are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the 1 of January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 328, 15.12.2009, p. 1. (3) OJ L 347, 30.12.2011, p. 1. (4) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (5) OJ L 342, 28.12.2010, p. 1. (6) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.; (7) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.; ANNEX The Annexes to Regulation (EU) No 1255/2010 are amended as follows: (1) in Annex II, the following issuing authority is added:  Kosovo (1). (2) a new Annex VIIa is inserted: ANNEX VIIa (3) in Annex VIII, in the first column of the table, the order number 09.4200 is added; (4) in Annex IX, in the first column of the table, the order number 09.4200 is added; (5) in Annex X in the first column of the table, the order number 09.4200 is added. (1) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence.;